Title: Enclosure: Extracts from Accounts of Indians and the Fur Trade along the Missouri River, 16 November 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


                  Extracts from the Journal of M. Truteau, Agent for the Illinois trading company, residing at the village of Ricara, up the Missouri.
                  This company was confirmed in 1796. with the exclusive right for 10. years to trade with all the nations above the Poncas, as well to the South, & the West, as to the North of the Missouri with a premium of 3000. pes. for the discovery of the South Sea: and a gratification of 10,000. pes. which the King of Spain is to pay for the support of a milice. The company however have
                  In the Missouri river there is depth sufficient to carry a frigate as far up as it is known. it has no cataracts, no portages. the winds on it are so violent that the periagues are sometimes obliged to lie by one, two, three, or four days, & sometimes take as long time to descend as to ascend the river. the Canadians employed in the trading voyages on it have 250.₶ to 300.₶ for 18. months, & take it often in goods, on which the merchant gains half. the soil of the Missouri is the most fertile in the universe. the rivers falling into it are all navigable more or less from 50. or 100. to 200 or 300. leagues. 
                  The Ricaras, are a branch of the Panis, residing up the Missouri, about 430. leagues from the Illinois. there are 2. villages of them, half a league apart, the one 800. yds from the river, the other 100. yards. they are a mild people, having about 500. warriors. there is no timber on the Missouri for 50. leagues above or below them.
                  The Crow nation inhabit near the Rock mountain. 
                  The Sioux inhabit the Northern part of the Missisipi, and are hostile to the Ricaras, Mendannes, big bellies & others. others of them live on the river St. Pierre. they have from 30. to 40,000. men, and abound in fire-arms. they are the greatest beaver hunters; and could furnish more beavers than all the nations besides, and could bring them to a depot on the Missouri, rather than to St. Pierre, or any other place. their beaver is worth the double of the Canadian for the fineness of it’s down & parchment. 
                  The Chaquiennes, Panis Mahas, Mendannes, Big bellies are in the neighborhood of the Ricaras.
                  The Pados are 80. leagues from the Ricaras, South, on a branch of the river.
                  The Cayoguas, Caminanbeihes & Pitapahatos are to the South & S.W. of the Ricaras, on a branch of the Missouri. they have had no communication with the Whites. this river is broad but too shallow for a periague. 
                  The Grand Osages are from 7. to 800. men. they furnish 20,000. skins of the small deer, and take 14. to 15. M pes de Mes. [qu. whether these characters pes de Mes mean pieces de Marchandise or piastres de Mexique? 
                  The Petits Osages are 250. to 300. men. furnish 7. to 8000. fine deerskins & take 4. to 5 M pes. des Mes. 
                  The Kansas, 250 to 300. men. furnish & take the same as the Petits Osages.
                  With the three last nations the hunt continues to Oct. Nov. & even the middle of Dec. the hunters then meet, fix their prices, which are a blanket of 2½ points for 6. 7. or 8. deerskins. in 2 days the whole are sold, & if the ice did not hinder, the traders could be returned by Christmas, whereas they do not return till April or May. these nations are very certain of the arrival of traders among them, but those above are often disappointed; because the merchants of St. Louis recieve their goods from Mackinac, or Montreal, & they do not arrive at St. Louis early enough to reach the upper nations in time for the season. through the Ohio the goods might be brought in time to reach the uppermost nations.
                  The Otoctatas take 2 M to 2500. pes. marchse. & furnish 3500. to 4000 fine peltries of Deer, & ¼ of that of beaver.
                  The Mahas are from 4. to 500. men. the Poncas 200. to 250. men. these two nations furnish and take each about the same as the Otoctatas, but more beaver. the English however draw them off by land to the river Moingona. 
                  The Panis of the 2. villages are from 4. to 500. men. take 2000. to 2500. pes. Marche. & furnish 4000. skins, robes & Castor of the 1st. quality. those of the Republic are from 400 to 500. men, take & furnish about half as much as the last. they are 50. or 100 leagues apart. 
                  The Loups, which are Panis also are from 200. to 250. men.
               